El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
Esta fué una causa seguida contra el acusado por tener montado un alambique sin haberlo inscrito en la oficina del Tesorero de Puerto Pico, infringiendo así la sección 61 dé-la Ley de Arbitrios, de junio 15 de 1919.
El primer error que ha sido alegado es que la denuncia debió haber sido formulada por el Tesorero mismo. Se cita como autoridad el artículo 88 de la misma ley, la cual prescribe lo siguiente:
“Sección 88. — El Tesorero de Puerto Rico queda por la presente autorizado para imponer y cobrar, mediante procedimientos admi-nistrativos, a toda persona que dejare de observar cualesquiera de dichos reglamentos, o en los casos de infracciones menos graves de esta Ley, una multa que no exceda de diez (10) dólares por cada infracción, o podrá, a su juicio, denunciar a dicha persona ante el correspondiente tribunal por faltar a los' reglamentos o por co-meter una infracción de la ley. Toda persona que así fuere denun-ciada ante el tribunal por cualquier infracción a esta Ley o de los reglamentos, una vez convicta, será castigada con multa o prisión, o ambas penas, de acuerdo con lo específicamente dispuesto en la misma.
“Cuando el Tesorero de Puerto Rico impusiere una multa ad-ministrativa según queda dispuesto anteriormente, y no se efectuare el pago, dicho funcionario podrá incoar procedimientos en el tribunal correspondiente por infracción a las disposiciones de la ley o de los reglamentos que motivaron dicha multa; y convicto que fuere el reo de dicha infracción será castigado de acuerdo con lo "dispuesto en -esta Ley, como si los procedimientos hubiesen sido .incoados ante el correspondiente tribunal desde un principio.”
Nos inclinamos a creer con la corte inferior que cualquier ciudadano podría formular una denuncia, hiciérala o no el Tesorero, pero convenimos especialmente con el fiscal en que se renunció a esta objeción por no haber sido presentada *73antes del juicio. El Pueblo v. París, 25 D. P. R. 111; El Pueblo v. Rosaly, 28 D. P. R. 474.
La otra objeción presentada fné que la ley en cuestión contenía más de un asnnto que no se menciona en el título como lo prescribe el artículo 34 de la Ley Orgánica en el siguiente párrafo:
“No se aprobará ningún proyecto de ley, con excepción de los de presupuesto general, que contenga más de un asunto, el cual deberá ser claramente expresado 'en su título; pero si algún asunto que no esté expresado en el título fuere incluido en cualquier ley, esa ley será nula solamente en aquella parte de ella que no haya sido expresada en el título.”
Esta sería una objeción privilegiada de ser cierta.
El objeto de la Ley de Arbitrios es “Proveer de rentas para el Pueblo de Puerto Bico-, mediante la imposición de ciertos arbitrios y de licencias para ejercer determinadas profesiones, industrias o negocios; para regular la fabrica-ción,.uso y venta de preparaciones .alcohólicas; para impo-ner ciertas penalidades; para derogar las leyes vigentes "so-bre arbitrios y licencias, y para otros fines.”
Sólo hay una simple materia, arbitrios, su cobro y su regulación; pero de todos modos el fijar penas por la in-fracción del estatuto estaba claramente expresado en el tí-tulo.
El apelante en la vista presentó argumentos que no in-cluyó en su alegato a saber que la sección 2 de la Ley Or-gánica y el plebiscito sobre ella derogaron las prescripciones de la ley de rentas respecto al uso del alcohol. Estas cues-tiones fueron discutidas y resueltas por nuestra decisión en el caso de El Pueblo v. Rosaly, supra.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.